Citation Nr: 1229358	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a left leg disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, characterized as a major depressive disorder.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for bruxism, to include as secondary to sleep apnea.

5. Entitlement to service connection for rheumatoid arthritis.

6. Entitlement to service connection for a right shoulder disorder, characterized as tendinitis and degenerative arthritis in the acromioclavicular joint.

7. Entitlement to service connection for hypertension.

8. Entitlement to service connection for gastroesophageal reflux disorder (GERD).  

9. Entitlement to service connection for residuals of a ganglion cyst on the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to February 2003 and from October 2006 to March 2008.  

This matter is on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to service connection for an acquired psychiatric disorder, GERD, sleep apnea and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left leg disorder, rheumatoid arthritis and residuals of bruxism are not currently shown.

2.  When viewing the evidence in its entirety, it is at least as likely as not that the Veteran's right shoulder disorder and ganglion cyst are related to active duty.  


CONCLUSIONS OF LAW

1. In the absence of a current disability, the criteria for service connection for a left leg disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

2. Residuals of bruxism are not related to active duty service or to a service-connected disability, and are not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

3. Rheumatoid arthritis is not related to active duty service is not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

4. The criteria for service connection for a right shoulder disorder, characterized as tendinitis and degenerative arthritis in the acromioclavicular joint, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

5. The criteria for service connection for residuals of a ganglion cyst on the left foot have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  

Specifically, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

The Board notes that the Veteran was not provided with notice on how to establish service connection for a disorder as secondary to an already service-connected disability.  See 38 C.F.R. § 3.310 (2011).  In this he asserts that his bruxism is related to his sleep apnea, although neither disorder is service-connected.  However, the lack of notice in this case is of no prejudice to the Veteran, as no residuals of bruxism have been shown.  Therefore, it is unnecessary to consider whether this claimed but disorder may be secondary to another claimed disorder.  Thus, there is no reason to remand for this notice at this point.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran has also submitted a statement from a private physician in support of his claims. 

Next, multiple VA examinations with respect to the issues on appeal were obtained in August 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they are on sufficient understanding of the Veteran's current medical profile.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, regarding the Veteran's claims for a right shoulder disorder and ganglion cyst, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Service connection will also be presumed for certain chronic diseases, to include arthritis related disorders, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

In this case, the Veteran has served two periods of active duty with the National Guard, serving in Kuwait from September 2002 to February 2003 and in the Sinai Peninsula from October 2006 to March 2008.  As is relevant here, he has claimed entitlement to service connection for a left leg disorder, bruxism, rheumatoid arthritis, GERD and residuals of a ganglion cyst on the left foot. 

It is noted at the outset that the service treatment records reflect no complaints of, treatment for, or a diagnosis related to the any of these particular disorders, or any symptoms reasonably attributed thereto during either period of active duty.  Notably, a post-deployment health assessment in January 2003 was normal, and the Veteran characterized his health as "very good."  Similarly, after his second period of active duty service, a post-deployment health assessment in February 2008 again indicated that he was in good health.  Therefore, none of the disorders where shown during his first period of active duty service.  

Next, the post-service evidence does not reflect symptoms or diagnoses related to rheumatoid arthritis, a disorder to the left leg or bruxism.  First, apart from the ganglion cyst, there is no clinical evidence reflecting a left leg disorder of any sort.  Specifically, his range of motion was normal in all extremities at a February 2004 evaluation.  Additionally, it was noted at his VA examination in August 2008 that he did not require the use of any assistive devices in order to ambulate.  There was no history of operations to the left leg, and he also exhibited a normal range of motion in both the left knee and hip with no evidence of instability.  

Moreover, at a more recent VA examination in July 2011, a musculoskeletal examination of the extremities was normal, with no indication of swelling, effusion, tenderness or laxity in the joints.  Additionally, a neurological evaluation of the left leg was also normal.  

Next, there is also no clinical diagnosis of rheumatoid arthritis during the course of this appeal.  To the contrary, at the Veteran's July 2011 VA examination, the examiner specifically noted the absence of any inflammatory arthritis.  Moreover, there is no other occasion where the Veteran complained of inflammatory joint discomfort or other related symptoms.  In fact, other than when he filed his original claim, this disorder was not mentioned again.  

With regard to his claim related to bruxism, the Veteran has asserted that this disorder is related to his sleep apnea.  Since his sleep apnea claim is being remanded for further development, any disorders claimed as secondary to sleep apnea would not normally be adjudicated until this development is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

However, in this case, the evidence does not indicate that there are any residuals that would be associated with bruxism.  Specifically, a dental evaluation in August 2008 indicated some missing teeth and prior repairs to other teeth, but did not indicate a history of bruxism, nor did the Veteran complain of such a disorder.  

Moreover, when he underwent a VA examination that same month, he complained that it felt as if his "mandibular teeth are shorter than before due to his grinding condition."  However, there was no limitation in jaw movements, and the mandible and maxillary bones were normal.  Additionally, a panoramic X-ray was "essentially negative," and there was no indication of "clicking" in the temporomandibular joint (TMJ).  Ultimately, the examiner concluded that there were "no symptoms or evidence of" muscle trismus or a TMJ disorder.  Therefore, while it is possible that the Veteran does grind is teeth when he sleeps, there is no clinical evidence that there is any actual disability that results from this activity.  

In addition to the clinical evidence, Board has also considered the statements made by the Veteran relating to these claims.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, neither the Veteran is not competent are competent to provide testimony regarding the nature or etiology of most musculoskeletal disorders, immune disorders (such as rheumatoid arthritis) or residuals related to bruxism.  See Jandreau, 492 F.3d at 1377, n.4.  Specifically, since none of these claimed disorders may be diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the nature and etiology of the Veteran's rheumatoid arthritis, left leg disorder or bruxism are found to lack competency.

In cases such as this, the Board emphasizes that the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  In this case, there is insufficient evidence to indicate that any of these disorders is now or has ever been clinically manifest.  Therefore, service connection is not warranted for these disorders.  

With respect to the claims related the right shoulder and ganglion cyst, the Board determines that service connection should be granted.  First, the Veteran asserts that he has been experiencing right shoulder pain since his first period of active duty service in Kuwait.  At his VA examination in August 2008, he specifically stated that repeated use of body armor and a rucksack caused intermittent "friction-like" pain that was exacerbated by activities such as repetitive use or upper-body exercise.  Upon examination, he exhibited a slightly diminished range of motion in all directions, with some pain in motion.  

The examiner also observed degenerative changes in the acromioclavicular joint in X-rays from June 2004.  The June 2004 X-rays are not of record, although there is a treatment note from that same time where the Veteran sought treatment for right shoulder pain.  Nevertheless, the Board may rely on the VA examiner's observation that the X-rays did indicate degenerative changes.  

While the VA examiner did not provide an opinion as to whether this shoulder disorder was related to active duty service, the evidence of record does include an opinion by a private physician in November 2009, which noted the Veteran's complaints of pain since active duty, characterized by swelling and limitation of motion.  The physician also stated that it was "more probable than not," that the Veteran's right shoulder disorder is related to his active duty service.  

The X-ray evidence of arthritis in the shoulder from June 2004 is over one year after the Veteran left active duty.  As such, service connection is not warranted under 38 C.F.R. § 3.307 and 3.309.  Nevertheless, the Board notes that this arthritis was shown only 16 months after he left active duty.  Moreover, as was discussed above, the Veteran is competent to testify on issues such as shoulder pain, the fact that he sought treatment for such pain only 16 months after active duty also supports his contentions that it had been present for some time before then.  Additionally, the evidence includes an opinion by a physician who concluded that the Veteran's right shoulder disorder is related to active duty, and there are no medical opinions to rebut the private physician's conclusions.  Therefore, service connection is warranted for this disorder.  

With regard to the ganglion cyst on the Veteran's left foot, the evidence indicates that he was first treated for this disorder in June 2008, where it was aspirated and it quickly resolved.  However, at his VA examination in August 2008, he complained that there still pain in that area when he wore boots.  Upon examination, a mild protrusion was noted that was tender to palpation and malleable.  

Although the VA examiner did not provide an opinion as to whether this cyst was related to active duty, the evidence also includes a November 2009 letter by a private physician, who also noted the Veteran's complaints of pain in the left foot that was increased by weight bearing.  Even though the cyst was removed, the Veteran stated that it was still tender.  It was the opinion of this physician that this ganglion cyst was "more probable than not" related to service.

Given the Veteran's statements about foot pain, and given how shortly after service he sought treatment (3 months), the Board determines that it is at least as likely as not that this cyst began while on active duty, or that it was at least attributable to such service.  Indeed, although it was not mentioned at the time of his post-deployment evaluation in February 2008, there is little evidence to otherwise rebut the physician's opinion or the Veteran's statements.  Therefore, service connection is warranted for this disorder as well.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims of entitlement to service connection for rheumatoid arthritis, bruxism or a left leg disorder.  As such, these appeals are denied.  However, it is at least as likely as not that his ganglion cyst and right shoulder are attributable to his active duty, and service connection for these disorders is granted.  


ORDER

Service connection for a left leg disorder is denied. 

Service connection for residuals of bruxism, to include as secondary to sleep apnea, is denied.  

Service connection for rheumatoid arthritis is denied.  

Service connection for a right shoulder disorder, characterized as tendinitis and degenerative arthritis in the acromioclavicular joint, is granted.
 
Service connection for residuals of a ganglion cyst on the left foot is granted.  


REMAND

With regard to the remaining issues on appeal, additional development is required before they can be adjudicated.  

As an initial matter, although the Veteran has undergone VA examinations related to his sleep apnea, GERD, psychiatric disorder and hypertension, no VA examiner has provided opinions as to whether these disorders are related to active duty service.  Therefore, opinions are required to address these issues.  

Of particular note, when the Veteran underwent a VA psychiatric examination in August 2008, the examiner diagnosed the Veteran with major depressive disorder.  He was diagnosed with a "depressed mood" in January 2010, and was diagnosed with severe major depression, psychosis and PTSD in July 2010.  While the Veteran submitted a separate claim for PTSD (which was denied by the RO in July 2011), the claim on appeal should not be confined to depression, but should include any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, if the Veteran is able to present evidence in support of a claim for PTSD, this evidence should be considered as part of the claim.  

Next, the Veteran has been seeking treatment for sleep apnea since approximately August 2008, where an evaluating physician stated that he showed significant signs suggestive of sleep apnea.  Moreover, another physician stated in November 2009 that the Veteran's sleep apnea was likely related to active duty.  While a VA examiner reviewed the Veteran's sleep apnea complaints, no opinion was provided. 

Importantly, the Veteran's wife stated in June 2009 that the Veteran underwent a sleep study at San Cristobal Hospital in Ponce, Puerto Rico, on November 26, 2008.  However, it does not appear that this evidence is of record.  This is clearly relevant evidence to the claim that should be acquired prior to adjudication.  

Finally, with regard to the Veteran's hypertension, the evidence indicates that the Veteran was first diagnosed with hypertension in February 2004, which was between his two periods of active duty service.  However, hypertension is not mentioned in his pre-deployment physical examinations for either period of active duty service.  

The Board notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  The presumption of sound condition may be rebutted by a showing, by clear and unmistakable evidence, that the disease or injury both (a) existed prior to service, and (b) was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).
 
Here, there is clear and unmistakable evidence that hypertension was manifest in 2004.  Therefore, the examiner must address a two-fold question.  First, was the Veteran's hypertension incurred or aggravated by his first period of active duty service from September 2002 to February 2003.  Second, is there clear and unmistakable evidence that his hypertension, which preexisted his second period of active duty service, did not increase in severity during this service (from October 2006 to March 2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outpatient treatment records that may be available from the VA Medical Center in San Juan or Ponce, Puerto Rico, since May 2011.  

If the Veteran has received any non-VA treatment for the issues on appeal, and the records from such treatment have not been associated in the claims file, the RO/AMC should then attempt to acquire these records after obtaining the Veteran's authorization.  Any negative responses should be properly annotated into the record.

The RO should specifically attempt to acquire any records related to the Veteran's sleep apnea from San Cristobal Hospital in Ponce, Puerto Rico, and specifically the results of a sleep study that was performed on November 26, 2008.  

2.  Schedule the Veteran for VA physical and psychiatric examinations in order to determine the nature, extent, onset and etiology of any psychiatric disorder, sleep apnea, hypertension or GERD found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiners.  All indicated studies should be performed and all findings should be reported in detail.  

With regard to the physical examination, after a review of all relevant evidence, including the statements of the Veteran and his family members, and considering the circumstances of the Veteran's active military service, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that the Veteran's claimed (1) gastroesophageal disorder or (2) sleep apnea had its onset in service or was otherwise increased in severity during service.  

With respect to the Veteran's hypertension, the examiner is asked to provide an opinion as to the following:
a. Is it at least as likely as not that his hypertension had it onset during his first period of active duty service from September 2002 to February 2003?   

b. If you find that hypertension began prior to the Veteran's second period of active duty service, is there clear and unmistakable evidence that the Veterans preexisting hypertension did not increase in severity during his second period of active duty from October 2006 to March 2008?  What is the evidence?  

3.  With regard to the Veteran's psychiatric disorder, the VA examiner is asked identify any cognitive and/or acquired psychiatric disorder(s) that are present.  All indicated tests and studies must be performed, any indicated consultations must be scheduled, and all clinical findings should be reported in detail.  Again, the claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination, for a proper understanding of the Veteran's medical history.

For any cognitive and/or acquired diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such diagnosed disorder had its onset in service or within one year of service discharge or is otherwise etiologically related to his active service.  

If in the event that the VA examiner concludes that a diagnosis of PTSD is warranted, the examiner should state with specificity the stressor events upon which this diagnosis is based.  If the Veteran is diagnosed with PTSD at his VA examination, the RO should take all steps necessary to corroborate his reported stressors.

As pertains to all VA examiners, all findings and conclusions should be set forth in a legible report and any opinions should be accompanied by adequate reasons and bases, such as specific medical data and the conclusions contained in any medical literature.

If any examiner is unable to provide any of the above opinions without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

4.  When the above development is completed, readjudicate the issues on appeal.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


